United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 22, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30107
                         Summary Calendar


ROBERT MARIE; REBECCA MARIE,
and on behalf of April Marie,

                                    Plaintiffs-Appellants,

versus

GAYLORD PAPER MANUFACTURER, and their attorney;
GAYLORD CHEMICAL CORPORATION, and their attorney;
GAYLORD CONTAINER CORPORATION, and their attorney;
VICKSBURG CHEMICAL CORPORATION, and their attorney;
CEDAR CHEMICAL CORPORATION, and their attorney;
UNION TANK CAR CO., and their attorney; DAVID A.
BARFIELD, attorney for Union Tank Car Company;
BARFIELD & ASSOCIATES, P.A., attorneys for
Union Tank Car Company; ILLINOIS CENTRAL RAILROAD,
and their attorney; KANSAS CITY SOUTHERN RAILWAY,
and their attorney; STUART SMITH; GEORGE FLEMING;
WILLIAM ARATA; WALTER P. REED; JAMES E. GRAVES, JR.,
Mississippi Supreme Court Justice; DAVID BARIA;
RICHARD STRINGER; HAL J. KITTRELL, Assistant
District Attorney; MICHAEL R. EUBANKS,
Circuit Court Judge; CHARLES W. PICKERING, SR.;
ROBERT BURNS; UNIDENTIFIED PARTIES; VICKI R. LEGGETT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 03-CV-3011-J
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30107
                                 -2-

     The appellants challenge the dismissal without prejudice of

their complaint, naming as defendants various chemical companies,

railroad companies, private attorneys, public officials, and

state and federal judges, for failure to comply with FED. R. CIV.

P. 8(a).    The appellants’ arguments are difficult to decipher but

appear to be merely a continuation of the disjointed allegations

of the plaintiffs’ complaint.    The district court was correct in

concluding that the complaint does not comply with Rule 8(a)(2)

in that it fails to provide sufficient notice of the

circumstances giving rise to their claims or to set forth

sufficient information to outline the elements of their claims.

See FED. R. CIV. P. 8(a)(2).    Because it is impossible to discern

from the complaint the exact basis of the appellants’ claims or

the legal theories on which they seek redress against any or all

of the named defendants, the district court’s dismissal is

AFFIRMED.    See General Star Indem. Co. v. Vesta Fire Ins. Corp.,

173 F.3d 946, 950 (5th Cir. 1999); Conley v. Gibson, 355 U.S. 41,

47 (1957).   Because the district court’s dismissal was without

prejudice, the appellants remain free to file another complaint

in compliance with FED. R. CIV. P. 8.

     The appellants’ motion for leave to supplement their record

excerpts is DENIED.   Gaylord Chemical Corporation and Gaylord

Container Corporation move to dismiss Gaylord Paper Manufacturer

and its attorneys as a named defendant, and the appellants oppose
                          No. 04-30107
                               -3-

the motion in their own motion to add a “DMSO” Defendant.   These

motions are similarly DENIED.

     AFFIRMED; MOTIONS DENIED.